Title: To Thomas Jefferson from Alexander Martin, 10 May 1791
From: Martin, Alexander
To: Jefferson, Thomas



Sir
North Carolina May 10th. 1791
 
I have been duly favoured with your Letter of March 26th. last respecting the line that forms the eastern boundary of the Cession of this State to Congress and the private claims within the Cession which form exceptions to their general right of granting the ceded Territory. I have not by me any immediate Map of the Western Country ceded to Congress otherwise with pleasure I should transmit it for your information. The Act of cession points out the line by what mountains and water courses it is bounded, but the several distances between the stations, the direction of the mountains and Water courses through that Country the extent of Land along and between them and the quality thereof have not been laid down with precision on any regular Chart I have seen. Governer Blount who is on the spot perhaps could give you more satisfactory communication as to the military and other Claims. I have given directions to the Secretary of the State and Colo. Armstrong to make returns of all the perticular entries with the Locations in their respective offices which when made out I shall forward on immediately, there will be some difficulty in assertaining the Locations of the entered Land in Armstrongs office not being confined to perticular districts interspersed thro’ that Country from 5000 to 100 Acres in a Tract. Many are on the Mississippi, the Chicasaw Bluff, Wolf River, Tenasse and its Waters and the Cumberland: the military Claims are perticularly reserved on the Cumberland The Grant to General Greene on Duck River the Waters of Tenasse. I will endeavor to give you further information shortly and shall be happy to be servicable to you in the business required of you by Congress if in my power. In the meantime I have the honor to be with very great respect & esteem Sir, Your most Obedient humble Servant

 Alex. Martin

 
